
	

113 HR 4123 IH: Prohibiting Detention of Youth Status Offenders Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4123
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Cárdenas (for himself, Mr. Vargas, Mr. Grijalva, Mr. Rangel, Mr. Scott of Virginia, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention Act of 1974 to eliminate the use of valid
			 court orders to secure lockup of status offenders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Prohibiting Detention of Youth Status Offenders Act of 2014.
		2.Deinstitutionalization of status offendersSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—
			(1)in subsection (a)(11)—
				(A)by striking shall the first place it appears;
				(B)in subparagraph (A)—
					(i)in clause (i), by inserting and at the end;
					(ii)in clause (ii), by striking and at the end;
					(iii)by striking clause (iii); and
					(iv)in the matter following clause (iii) by striking and at the end;
					(C)in subparagraph (B), by striking and at the end; and
				(D)by adding at the end the following:
					
						(C)if a court determines the juvenile should be placed in a secure detention facility or correctional
			 facility for violating an order described in subparagraph (A)(ii)—
							(i)the court shall issue a written order that—
								(I)identifies the valid court order that has been violated;
								(II)specifies the factual basis for determining that there is reasonable cause to believe that the
			 juvenile has violated such order;
								(III)includes findings of fact to support a determination that there is no appropriate less restrictive
			 alternative available to placing the juvenile in such a facility, with due
			 consideration to the best interest of the juvenile;
								(IV)specifies the length of time, not to exceed 3 days, that the juvenile may remain in a secure
			 detention facility or correctional facility, and includes a plan for the
			 juvenile’s release from such facility; and
								(V)may not be renewed or extended; and
								(ii)the court may not issue a second or subsequent order described in clause (i) relating to a
			 juvenile, unless the juvenile violates a valid court order after the date
			 on which the court issues an order described in clause (i);
							(D)there are procedures in place to ensure that any juvenile held in a secure detention facility or
			 correctional facility pursuant to a court order described in this
			 paragraph does not remain in custody longer than 3 days (with the
			 exception of weekends and holidays) or the length of time authorized by
			 the court, or authorized under applicable State law, whichever is
			 shorter;
						(E)juvenile status offenders detained or confined in a secure detention facility or correctional
			 facility pursuant to a court order as described in this paragraph may only
			 be detained in secure custody one time in any six-month period, provided
			 that all conditions set forth in subsection (D) are satisfied; and
						(F)not later than one year after the date of enactment of this subparagraph, with a single one-year
			 extension if the State can demonstrate hardship as determined by the
			 Administrator, the State will eliminate the use of valid court orders as
			 described in paragraph (A)(ii) to provide secure lockup of status
			 offenders;; and
				(2)by adding at the end the following:
				
					(g)Applications for extension for complianceStates may apply for a single one-year extension to comply with subsection (a)(11). To apply, State
			 must submit an application to the Administrator describing—
						(1)the State’s measurable progress and good faith effort to reduce the number of status offenders who
			 are placed in a secure detention facility or correctional facility
			 pursuant to a court order as described in this paragraph; and
						(2)the State’s plan to come into compliance not later than 1 year after the date of extension..
			
